PRESENT: Kinser, C.J., Lemons, Millette, Mims, McClanahan, and
Powell, JJ., and Russell, S.J.

DORTHE CRISP GIBBS, EXECUTOR OF THE
ESTATE OF KENNETH M. GIBBS, DECEASED
                                              OPINION BY
v.   Record No. 111870            SENIOR JUSTICE CHARLES S. RUSSELL
                                           November 1, 2012
NEWPORT NEWS SHIPBUILDING
AND DRYDOCK COMPANY

         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                      Timothy S. Fisher, Judge

      This appeal from an order dismissing an action for wrongful

death presents the question whether the decedent, who was

serving on active duty with the armed forces of the United

States at the time of his injury, was covered by the Virginia

Workers' Compensation Act (the Act), Code §§ 65.2-100 through

-1310.   If his injury, which was the subject of this action,

came within the purview of the Act, an award under the Act would

have been his estate's exclusive remedy, barring this action.

                         Facts and Proceedings

      The material facts are not in dispute.     At all times

pertinent to this appeal, Kenneth M. Gibbs was an enlisted

seaman, rated as an electronics technician, serving on active

duty in the U.S. Navy.    In 1962, the Navy entered into a

contract with Newport News Shipbuilding and Drydock Company (the

Shipyard) for the purchase of two nuclear submarines at an

estimated contract price of $46,440,000 each.      The vessels were

to be constructed in the Shipyard and delivered to the Navy on
completion.   The contract specifically provided that during

construction, federal government personnel would have access to

the vessels for testing and training purposes.

     One of the submarines, to be commissioned as USS Lewis and

Clark, SSB(N) 644, was scheduled for preliminary acceptance by

the Navy in November 1965.   In mid-1965, Gibbs was ordered to be

part of the Lewis and Clark's pre-commissioning crew.    His

duties were to test and inspect electronic systems on the vessel

during the six months prior to its final delivery.

     In 2008, Gibbs brought a civil action against the Shipyard

and other defendants, alleging that while performing his duties

aboard the Lewis and Clark he had been required to work daily in

areas in which shipyard workers were installing asbestos

products, that he had been exposed to large quantities of

asbestos dust and fibers during this period and that he had

contracted malignant mesothelioma as a result of this exposure.

     Gibbs died on January 25, 2009.   His widow, Dorthe Crisp

Gibbs, qualified as administrator of his estate and amended the

complaint to assert a claim for wrongful death pursuant to Code

§ 8.01-56, alleging that Gibbs' death was proximately caused by

his mesothelioma.   The Shipyard filed a plea in bar, asserting

that the Act provided the estate's exclusive remedy.    The

circuit court sustained the plea in bar and entered an order



                                 2
dismissing the action with prejudice.   We awarded the plaintiff

an appeal.

                             Analysis

     This appeal presents a pure question of law and is subject

to a de novo standard of appellate review.   David White Crane

Serv. v. Howell, 282 Va. 323, 327, 714 S.E.2d 572, 575 (2011).

     The Shipyard's plea in bar was based on the exclusivity

provision of the Act.   That provision is contained in Code

§ 65.2-307(A), which provides:

     The rights and remedies herein granted to an
     employee when his employer and he have accepted
     the provisions of this title respectively to pay
     and accept compensation on account of injury or
     death by accident shall exclude all other rights
     and remedies of such employee, his personal
     representative, parents, dependents or next of
     kin, at common law or otherwise, on account of
     such injury, loss of service or death.

This language is plain and unambiguous.   Its exclusivity

provision applies only when employer and employee have both

"accepted the provisions of this title [the Act] respectively to

pay and accept compensation."

     No party contends that the Navy had "accepted the

provisions" of the Act or was subject to the Act in any way. 1




     1
       Code § 65.2-300(A) provides: "Every employer and employee,
except as herein stated, shall be conclusively presumed to have
accepted the provisions of this title. . . ." Even in the
context of the important state remedial statutory schemes
                                 3
Rather, the Shipyard contends that the Navy was the Shipyard's

statutory employer, that Gibbs was the Navy's employee, and that

Gibbs and the Shipyard were therefore statutory co-employees

between whom the exclusivity provision applies (citing Nichols

v. VVKR, Inc., 241 Va. 516, 403 S.E.2d 698 (1991)).

     We do not agree with that analysis.   Code § 65.2-302(A)

provides that when any owner contracts with another to perform

any work within the owner's trade, business or occupation, the

owner shall be liable to pay to any worker on the job "any

compensation under this title which he would have been liable to

pay if the worker had been immediately employed by him."

Because the Navy would not in any circumstances have been liable

to pay compensation under the Act, it was not the Shipyard's

statutory employer.

     Further, it is immaterial whether Gibbs was the Navy's

"employee" within the Act's definition.    The Shipyard points out



embodied in workers' compensation laws, "the Supremacy Clause
immunizes the activities of the Federal Government from state
interference," Goodyear Atomic Corp. v. Miller, 486 U.S. 174,
181 (1988) (citing Mayo v. United States, 319 U.S. 441, 445
(1943)). See also Hillsborough Cnty. v. Automated Med. Labs.,
Inc., 471 U.S. 707, 712-13 (1985) (application of Supremacy
Clause to state law). The Federal Employees' Compensation Act,
5 U.S.C. § 8116, is the mandatory and exclusive remedy for
federal employees injured or killed while performing their job
duties. 5 U.S.C. § 8116(c). That statute has a number of
specifically applicable requirements, including the filing of an
administrative claim with the agency involved, including the
Navy. See Reep v. United States, 557 F.2d 204, 206 & n.1 (9th
Cir. 1977).
                                4
that Code § 65.2-101 defines "employee" as one working under a

"contract of hire" and argues that the term is broadly defined

in the statute.   The estate responds that the statute also

contains nineteen specific classes of workers additionally

defined as employees and that those additional classes do not

include members of the armed forces on active duty.   Applying

the principle expressio unius est exclusio alterius, the estate

argues that the omission of military service members was

significant and renders the "contract of hire" definition less

broad than it appears to be.

     Military service has little in common with the employer-

employee relationships of commerce and industry.   Military

service does not necessarily arise from voluntary enlistment.

At times in our history, it has been, and may again become,

compelled by involuntary conscription.   Its training is

rigorous, its discipline is strict, and those subject to it have

no freedom to withdraw from it.   It imposes duties that may

often extend to the hazard of life itself.   It is difficult to

imagine that the General Assembly intended to include it within

the term "contract of hire," however broadly defined.

     For the purposes of this appeal, it is not necessary to

define the outer limits of "contract of hire."   Neither we nor

the General Assembly has the authority to define our laws in

such a way as to affect the relationship between the federal

                                  5
government and members of its armed forces on active duty.

Further, as stated above, the laws of Virginia, however

construed, cannot subject the Navy to the requirements of the

Virginia Workers Compensation Act. 2   For these reasons, Gibbs

never acquired the right to seek compensation under the Act.

     In Adams v. Alliant Techsystems, Inc., 261 Va. 594, 544
S.E.2d 354 (2001), we drew a distinction between plaintiffs who

have a right to claim benefits under the Act but whose claims

are subject to defenses, and those whose claims fall entirely



     2
       The Shipyard relies on federal cases in which branches of
the armed forces have been held to be statutory employers within
the Act. Those cases are inapposite here because they were
actions brought against the United States under the Federal Tort
Claims Act, 28 U.S.C. §§ 2671-2680, wherein the federal
government consents to be sued "in the same manner and to the
same extent as a private individual in like circumstances." 28
U.S.C. § 2674. Unlike Gibbs, the plaintiffs in those cases had
the right to seek benefits under the Tort Claims Act. Gibbs, as
a service member, had no such right. The "Feres doctrine" bars
an action under the Federal Tort Claims Act on behalf of a
service member injured or killed during the course of an
activity incident to service, where the complainant alleges
negligence on the part of the government, or its civilian
servants. See United States v. Johnson, 481 U.S. 681, 682
(1987) (construing Feres v. United States, 340 U.S. 135, 146
(1950) ("in Feres, this Court held that service members cannot
bring tort suits against the Government for injuries that 'arise
out of or are in the course of activity incident to
service' ")). This bars suit against the Navy for injuries
caused by civilians as well, Johnson, 481 U.S. at 686-87 & n.8.
However, the United States Supreme Court has held that while "a
federal employee may not bring a tort suit against the
Government on the basis of a work-related injury, [he or his
personal representative] may seek recovery from a third party."
Lockheed Aircraft Corp. v. United States, 460 U.S. 190, 191
(1983).
                                 6
outside the purview of the Act.   We held that the exclusivity

bar of Code § 65.2-307 applies to plaintiffs in the first class,

but that the bar does not apply and the common-law right to

bring an action to recover for workplace injuries survives as to

plaintiffs, like Gibbs, who fall within the second class.    Id.

at 598-99, 544 S.E.2d at 356.

     In Whalen v. Dean Steel Erection Co., 229 Va. 164, 327
S.E.2d 102 (1985), we described the Act as a quid pro quo,

providing no-fault compensation for workers in exchange for

immunity for employers from actions at common law.   We

characterized the Act as "a societal exchange, benefitting all

employers and all employees who stand together under the canopy

of the Compensation Act."   Id. at 171, 327 S.E.2d at 106.    Here,

neither Gibbs nor any employer stood under that canopy. 3

     Lacking any remedy under the Act, Gibb's estate is

unaffected by the exclusivity bar of Code § 65.2-307.     See Delp

v. Berry, 213 Va. 786, 789, 195 S.E.2d 877, 879 (1973); Virginia

Used Auto Parts v. Robertson, 212 Va. 100, 102-03, 181 S.E.2d
612, 613-14 (1971). The Circuit court therefore erred in

sustaining the Shipyard's plea in bar.




     3
       No contention is made that the Shipyard was Gibbs'
employer.
                                  7
                            Conclusion

     For the reasons stated, we will reverse the judgment of the

circuit court and remand the case for further proceedings

consistent with this opinion.

                                            Reversed and remanded.



JUSTICE McCLANAHAN, with whom JUSTICE MIMS joins, dissenting.

     I would affirm the judgment of the circuit court because

the claim asserted by Gibbs' estate in this action falls within

the purview of the Virginia Workers' Compensation Act (the "Act"

or the "Virginia Act"), Code §§ 65.2-100 through -1310, which

provides the estate's exclusive remedy. 1

             A. Proper Analysis of Whether Claim is Barred




     1
       Under the exclusive remedy provision of the Act, "[a]n
employee subject to the provisions of the Workers' Compensation
Act cannot file an independent tort action against his employer
or any fellow employee for injuries received in the course of
employment." Hudson v. Jarrett, 269 Va. 24, 29, 606 S.E.2d 827,
829 (2005). "Contractors, subcontractors, and all workers who
are engaged in the trade, business, or occupation of the owner
of a project are deemed to be statutory fellow employees."
Nichols v. VVKR, Inc., 241 Va. 516, 519, 403 S.E.2d 698, 700
(1991); Code § 65.2-302. "The remedy for any injury suffered by
any one of them as a result of the alleged negligence of
another, while engaged in the trade, business, or occupation of
the owner, is limited to that available under the Workers'
Compensation Act." Nichols, 241 Va. at 519, 403 S.E.2d at 700.



                                 8
     In determining whether a claim is barred by the exclusivity

provision of the Act, the Court must determine whether the

estate alleges an injury that occurred out of and in the course

of Gibbs' employment, not whether a claim under the Act would

have been subject to a defense rendering it non-compensable.

Giordano v. McBar Indus., 284 Va. 259, 264, 729 S.E.2d 130, 133

(2012)

     "When an employee is injured in a work-related accident,

the Virginia Workers' Compensation Act provides the sole and

exclusive remedy available."   Rasnick v. Pittston Co., 237 Va.
658, 660, 379 S.E.2d 353, 354 (1989); Code § 65.2-307(A).      "An

injury is subject to the exclusivity provision of the Act if it

is the result of an accident and arises out of and in the course

of the employment."   Richmond Newspapers, Inc. v. Hazelwood, 249
Va. 369, 372, 457 S.E.2d 56, 58 (1995).      "Put simply, when an

injury falls within the purview of Code § 65.2-300, the

exclusivity provision applies."       Giordano, 284 Va. at 264, 729

S.E.2d at 133.

     The analysis of whether the claim made by Gibbs' estate

falls within the purview of the Act, therefore, begins with a

determination of whether the injury resulting in his death was

sustained in the course of employment.      Id.   This is so because

as Code § 65.2-300(A) expressly states, "[e]very employer and

employee, except as herein stated, shall be conclusively

                                  9
presumed to have accepted the provisions of this title

respectively to pay and accept compensation for personal injury

or death by accident arising out of and in the course of the

employment and shall be bound thereby."   Furthermore, "[e]xcept

as otherwise provided herein, no contract or agreement, written

or implied, and no rule, regulation or other device shall in any

manner operate to relieve any employer in whole or in part of

any obligation created by this title."    Code § 65.2-300(A).

     While the majority acknowledges that employers are

conclusively presumed to have accepted the provisions of the

Act, the majority summarily holds that the Navy could not have

accepted the provisions of the Virginia Act because " 'the

Supremacy Clause immunizes the activities of the Federal

Government from state interference.' "    (quoting Goodyear Atomic

Corp. v. Miller, 486 U.S. 174, 181 n.1 (1988)). 2   If a claim were

filed against the Navy under the Virginia Act, the Navy could

undoubtedly defend against it on the grounds that the claim is

preempted by a conflicting federal act 3 or that the United States



     2
       The majority states that no party contends that the Navy
had accepted the provisions of the Act. To the contrary, the
Shipyard asserts that the Act "has neither excluded nor exempted
the Navy or its employees from the Act."
     3
       The preemption doctrine, rooted in the Supremacy Clause,
requires an examination of congressional intent to supersede
state law. Fidelity Fed. Sav. & Loan Ass'n v. de la Cuesta, 458
U.S. 141, 152 (1982). The intent to preempt state law may be
express, or inferred because "[t]he scheme of federal regulation
                                10
is protected from suit by sovereign immunity.   The fact that the

claim is subject to a defense, though, does not affect the

applicability of the Act to the Navy's employees.

          [A] successfully asserted defense under the
     Act may render a particular claim non-compensable;
     however, there is a significant difference between
     a claim arising within the purview of the Act that
     is subject to defenses and a claim that is not
     within the purview of the Act at all. In the
     former case, there is no recourse to common law
     remedies; in the latter case, there is.


Adams v. Alliant Techsystems, Inc., 261 Va. 594, 599, 544
S.E.2d 354, 356 (2001).   More specifically, the fact that the

United States is shielded "from liability arising out of the

death of a federal employee in any type of proceeding,



may be so pervasive as to make reasonable the inference that
Congress left no room for the States to supplement it," because
"the Act of Congress may touch a field in which the federal
interest is so dominant that the federal system will be assumed
to preclude enforcement of state laws on the same subject," or
because "the object sought to be obtained by the federal law and
the character of obligations imposed by it may reveal the same
purpose." Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230
(1947). The Supremacy Clause does not, in and of itself, grant
immunity to the federal government. Nor is the Virginia Act
invalidated by the Supremacy Clause. Rather, if the Navy
asserted the claim was barred under the Supremacy Clause, the
Virginia Workers' Compensation Commission would be required to
determine whether enforcement of the Act against the Navy would
be precluded by a federal act. See, e.g., Goodyear Atomic, 486
U.S. at 182-186 (application of state workers' compensation law
provision to federal facility not barred by Supremacy Clause
where federal law empowered states to apply workers'
compensation laws to federal premises); McCotter v. Smithfield
Packing Co., 849 F. Supp. 443, 447 (E.D. Va. 1994) (Federal
Employees' Compensation Act "does not exempt federal employees
from the [Virginia Workers' Compensation Act]").
                                11
including a proceeding brought under a state workers'

compensation act . . . has no effect on the liability of a

third party who asserts the exclusivity of a state workers'

compensation scheme to shield it from liability."   McCotter

v. Smithfield Packing Co., 849 F. Supp. 443, 447 (E.D. Va.

1994).   Thus, the fact that the Navy is entitled to defend

against a claim under the Virginia Act on federal law

preemption or sovereign immunity grounds does not affect

whether the claim falls within the purview of the Act.

     The majority's sweeping contention that the Act has no

application to the federal government, and the Navy in

particular, is inconsistent with the position taken by the

federal government, including the Navy, in prior cases in

which it has sought protection under the Virginia Act's

exclusivity provision.   See, e.g., Pendley v. United States,

856 F.2d 699, 702 (4th Cir. 1988)(United States Air Force

deemed statutory employer under Virginia Act); Hose v. United

States, 604 F. Supp. 2d 147, 150-52 (D. D.C. 2009) (State

Department deemed statutory employer under Virginia Act);

Coulter v. United States, 256 F. Supp. 2d 484, 489-90 (E.D.

Va. 2003) (United States Marine Corps deemed statutory

employer under Virginia Act); Perry v. United States, 882 F.

Supp. 537, 539-40 (E.D. Va. 1995) (United States Navy deemed



                                12
statutory employer under Virginia Act); Hyman v. United

States, 796 F. Supp. 905, 906-08 (E.D. Va. 1992) (same). 4

                B. Gibbs' Injury Arose Out of and in
                        the Course of Employment

     The parties do not dispute that Gibbs sustained an injury

by accident arising out of and in the course of his service to

the Navy.   The issue raised by the appeal is whether Gibbs was

an employee of the Navy within the meaning of the Virginia Act.

Although the majority finds it "immaterial whether Gibbs was the

Navy's 'employee' within the Act's definition," I believe this

is a threshold question that must be answered in determining

whether the claim made by Gibbs' estate comes within the purview

of the Act.   In making this determination, I would hold that

Gibbs was an employee of the Navy within the meaning of the

Virginia Act and, therefore, his injury arose out of and in the

course of his employment with the Navy.




     4
       Because the federal cases in which branches of the armed
forces were held to be statutory employers were brought against
the United States under the Federal Tort Claims Act, the
majority dismisses these cases as "inapposite" since the "Feres
doctrine" bars actions under the Federal Tort Claims Act by
service members. However, whether or not a plaintiff may bring
a tort suit against the federal government under the Federal
Tort Claims Act has no bearing on whether a federal employee's
claim falls within the purview of the Virginia Workers'
Compensation Act. The Virginia Act controls whether a claim
falls within its purview, and that determination is neither
affected by the Federal Tort Claims Act nor any other federal
law.
                                13
     The Act provides, in relevant part, that an "employee"

includes "[e]very person, including aliens and minors, in the

service of another under any contract of hire or apprenticeship,

written or implied."   Code § 65.2-101.   "A 'contract of hire' is

usually defined as an agreement [written or implied] in which an

employee provides labor or personal services to an employer for

wages or remuneration or other thing of value supplied by the

employer."   Charlottesville Music Center, Inc. v. McCray, 215 Va.
31, 35, 205 S.E.2d 674, 677 (1974). 5   When no material facts are

in dispute, "the issue whether an individual is an 'employee'

within the meaning of the Act is a question of law."    Humphries

v. Thomas, 244 Va. 571, 574, 422 S.E.2d 755, 756 (1992).

     As an initial matter, the estate alleges Gibbs' injury arose

out of and in the course of his "employment" with the Navy.

Although the estate's characterization of Gibbs' relationship

with the Navy as "employment" is not binding on the Court, a

contract of hire may be presumed from the circumstances



     5
       In determining whether a person paid for work is an
employee rather than an independent contractor, the Court has
identified four elements generally existing in the master and
servant relationship: (1) selection and engagement of the
employee; (2) payment of wages; (3) power of dismissal; and (4)
power of control over the worker's action. See Stover v.
Ratliff, 221 Va. 509, 511, 272 S.E.2d 40, 42 (1980). Gibbs'
estate does not contend that any of these factors are lacking in
Gibbs' relationship with the Navy. Rather, the estate argues
the relationship between an active duty service member of the
military is not the "typical private employment scenario."
                                14
surrounding the parties' relationship and their understanding

that compensation would be paid for services rendered.

Charlottesville Music Center, 215 Va. at 35, 205 S.E.2d at 678.

Specifically, the estate alleges in its amended complaint that

"[a]s a routine and regular part of his employment," Gibbs was

onboard the Lewis and Clark during its construction.     In

addition, the estate alleges that Gibbs was exposed to asbestos

"[d]uring the course and scope of his employment."    Furthermore,

the estate refers to the Navy as Gibbs' "employer" several times

in its amended complaint.   In his deposition, Gibbs testified he

was employed by the Navy and that while assigned to the Lewis and

Clark he worked a "normal, 8:00 to 5:00, work day."

     Because the facts and circumstances surrounding the

relationship between Gibbs and the Navy establish that Gibbs

provided services to the Navy in exchange for compensation, I

would conclude that Gibbs was providing these services under a

"contract of hire" within the meaning of the Act.    Although the

estate contends that the General Assembly's omission of active

duty members of the United States military from the definition of

"employee" evidences an intention to exclude them from the Act,

this contention ignores the Act's express language including

persons under a "contract of hire" within the meaning of an




                                15
"employee." 6   "Every person . . . in the service of another under

any contract of hire" is an "employee" within the meaning of the

Act unless otherwise excluded "in subdivision 2 of this

definition."    Code § 65.2-101(1)(a).   Subdivision 2 does not

exclude active duty military members or federal government

employees, in general, from the definition of "employee."     See,

e.g., McCotter, 849 F. Supp. at 447 (Virginia Workers'

Compensation Act "does not exempt federal employees from its

definition of 'employees'" or "from its coverage"). 7   Therefore,

under the provisions of the Virginia Act, Gibbs was an employee

of the Navy.    Consequently, his injury arose out of and in the

course of his employment with the Navy. 8



     6
       The Act includes as an "employee" several specific
categories of persons. See subsections 1(b)-(t) under
definition of "employee" in Code § 65.2-101. However, the Act
also excludes specific categories of persons from the definition
of "employee." See subsections 2(a)-(n) under the definition of
"employee" in Code § 65.2-101. Members of the United States
military are neither specifically included nor excluded under
these provisions.
     7
       Nor does federal law control what persons are "employees"
within the meaning of the Virginia Act. The meaning of
"employee" under federal law varies depending on the legislation
under consideration. For example, it has been held that Title
VII of the Civil Rights Act, 42 U.S.C § 2000e, while applicable
to civil employees of military departments, does not apply to
uniformed members of the armed forces. Roper v. Department of
Army, 832 F.2d 247, 248 (2d Cir. 1987). However, the Federal
Tort Claims Act, 28 U.S.C. § 2671 specifically defines "employee
of the government" to include "members of the military or naval
forces of the United States."
     8
       The estate posits that Gibbs was not an employee of the
Navy because his service to the Navy was not "the voluntary
                                 16
        C. Shipyard and Gibbs Were Statutory Co-employees

     At the time Gibbs sustained the injury resulting in his

death, Gibbs and the Shipyard were performing work for the Navy

that was part of the Navy's trade, occupation, or business.

Accordingly, Gibbs and the Shipyard were statutory co-employees

under the Act.

     Pursuant    to   Code   § 65.2-302(A),   a   statutory   employer   is

defined as

    any person (referred to in this section as "owner")
    [who] undertakes to perform or execute any work which
    is a part of his trade, business or occupation and
    contracts with any other person (referred to in this
    section as "subcontractor") for the execution or
    performance by or under such subcontractor of the whole
    or any part of the work undertaken by such owner.


When the owner of a project is a governmental entity, "any

activity which the owner is authorized or required to do by law



'contract of hire' envisioned by the Act." Although the
majority finds it unnecessary to determine whether Gibbs was an
employee within the meaning of the Act, it adopts the estate's
position in stating that because "[m]ilitary service has little
in common with the employer-employee relationships of commerce
and industry," "[i]t is difficult to imagine that the General
Assembly intended to include it within the term 'contract of
hire.' " However, the rationale for the majority's position –
the military's rigorous training, strict discipline, hazardous
duties – is not based on factors considered in determining the
existence of an employment relationship. See, e.g., Stover, 221
Va. at 511, 272 S.E.2d at 42. Furthermore, the same can be said
about specific categories of persons expressly included as
employees under the Act such as members of the Virginia National
Guard and the Virginia Naval Militia, who are subject to the
call to federal active duty, as well as firefighters and police
officers. See Code § 65.2-101.
                                    17
or otherwise, is considered the trade, business, or occupation

of the owner."   Nichols, 241 Va. at 521, 403 S.E.2d at 701.

     Under 10 U.S.C. § 5062(d), "[t]he Navy shall develop

aircraft, weapons, tactics, technique, organization, and

equipment of naval combat and service elements." (emphasis

added).   In addition, under 10 U.S.C. § 5013(b)(11), the

Secretary of the Navy has authority to conduct "[t]he

construction, outfitting, and repair of military equipment."

The Navy contracted with the Shipyard for the construction and

purchase of the Lewis and Clark, a nuclear submarine

commissioned for its fleet.   Therefore, the Navy undertook to

perform work (construction of the submarine) that was part of

its trade, business or occupation (development and construction

of military equipment) and contracted with the Shipyard for the

execution of this work.   Code § 65.2-302(A).

     At the time Gibbs was allegedly exposed to asbestos, he was

stationed at the Shipyard to work, alongside Shipyard employees,

onboard the Lewis and Clark during its construction to ready the

submarine for its delivery and acceptance by the Navy.

Therefore, Gibbs' injury was sustained when he and the Shipyard

were "engaged in the trade, business, or occupation" of the Navy

in the construction of the Lewis and Clark and, thus, "are




                                18
deemed to be statutory fellow employees."   Nichols, 241 Va. at

519, 403 S.E.2d at 700. 9

                            D. Conclusion

     In sum, I would hold that the claim made by Gibbs' estate

against the Shipyard is barred under the exclusivity provision

of the Act because Gibbs and the Shipyard were statutory co-

employees when Gibbs was allegedly exposed to asbestos in the

course of his employment.

     In analyzing this issue as being dependent on whether the

Navy could be held liable for compensation under the Act,

instead of whether Gibbs' injury arose out of and in the course

of his employment with the Navy, I believe the majority has

departed from this Court's precedent.   Furthermore, in doing so,

the majority has adopted an approach that will deprive third

parties who contract with the federal government the benefit of

the exclusivity provision of the Act without any regard to

whether the plaintiff's claim arose in the course of his

employment, and despite the fact that such third parties would



     9
       Citing language in Code § 65.2-302(A) requiring the owner
of a project to pay any compensation "which he would have been
liable to pay if the worker had been immediately employed by
him," the majority concludes that the Navy was not the
Shipyard's statutory employer because the Navy "would not in any
circumstances have been liable to pay compensation under the
Act." However, this language governs the potential liability of
the statutory employer. It does not determine what persons meet
the definition of statutory employer.
                                19
be entitled to such protection if they contracted with a private

entity.

     Accordingly, I would affirm the judgment of the circuit

court.




                               20